                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:16-cr-221-MOC-DCK-7

    UNITED STATES OF AMERICA                               )
                                                           )
                                                           )
                                                           )
    Vs.                                                    )                 ORDER
                                                           )
    MICHAEL ALLEN DUKE,                                    )
                                                           )
                         Defendant.                        )


          THIS MATTER is before the Court on defendant’s pro se “Motion to Vacate Judgement

Pursuant to Fed. R. Crim. P. 33, Rule 45(b)(1)(B), Rule 12 and Fed. R. Civ. P. 60(B) 1-3 & 6.”

(#444).

          Defendant is represented by counsel in this matter.1 Under L.Cr.R. 47.1(g), the Court

typically does not entertain pro se motions by parties who are already ably represented by

counsel. Defendant is encouraged to consult with his counsel about filing any appropriate

motions on his behalf, and the Court will gladly hear any motion defendant’s counsel makes on

his behalf. Having thus considered defendant’s motion and reviewed the pleadings, the Court

enters the following Order.

                                            ORDER




1
  Counsel has filed a Motion to Withdraw as Counsel, but the Court has indicated that it will
consider the motion at Defendant’s sentencing, which has not yet been scheduled. See (#442,
#443). In any event, Defendant is still represented by counsel at this time.

                                                 -1-
       IT IS, THEREFORE, ORDERED that defendant’s pro se “Motion to Vacate

Judgement Pursuant to Fed. R. Crim. P. 33, Rule 45(b)(1)(B), Rule 12 and Fed. R. Civ. P. 60(B)

1-3 &6” (#444) is DENIED without prejudice.




                                       Signed: December 30, 2019




                                              -2-
